Atkinson, J.
It appearing that an employer had discharged an employee* and tendered him his wages up to the date of his discharge, and requested him to sign a receipt in full for the wages then due, and that the latter refused to sign such receipt, upon a suit to recover such wages the employee is not entitled to recover attorney’s fees upon the ground that the-defendant was “stubbornly litigious.” Direction is given that the attorney’s fees he written off the judgment and it stand affirmed. It is* further directed that the defendant in error in this court pay the costs-which have accrued since the date of the judgment in the court below..

Judgment affirmed, with direction.


All the Justices concurring.